DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 21-28 are objected to because of the following informalities:  
Claim 21, line 9, after “male and” it appears that “fitting” is a typographical error and should be deleted (it appears the limitation should read simply “male and female fittings”).
Claims 22-28 are included in the objection because of their dependency on claim 21.
Claim 24, line 1, after “wherein”, it appears “the” should be inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 29 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Siegal (2008/0208255; hereinafter “Siegal ‘255”).
Siegal ‘255 discloses a method of implanting an expandable intervertebral implant 10 (e.g., Figs. 1 and 25A and paras. 0085, 0088 and 0124), the method comprising the steps of: 
inserting the intervertebral implant 10 (Fig. 1) between adjacent vertebrae (Fig. 25A), wherein the intervertebral implant includes a body having a plurality of segments 12 linked by living hinges 14; 
deforming the body of the intervertebral implant about the living hinges 14 from a first configuration whereby proximal and distal ends of the body are at a maximum separation (straight), to a second configuration (curved) whereby the proximal and distal ends are closer together than in the first configuration; 
wherein the deforming step causes the living hinges to deform plastically (i.e., permanent deflection from mechanical resistance providing the final shape instead of a pre-biased curve; see para. 0088), such that the living hinges maintain the body in the second configuration after the deforming step. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegal (2008/0208255; hereinafter “Siegal ‘255”) in view of Siegal (2011/0093072; hereinafter “Siegal ‘072”).
Regarding claim 21, Siegal ‘255 discloses a method of implanting an expandable intervertebral implant 10 (e.g., Figs. 1 and 25A and paras. 0085, 0088 and 0124), the method comprising the steps of: 
inserting the intervertebral implant 10 (Fig. 1) between adjacent vertebrae (Fig. 25A), wherein the intervertebral implant includes a body having a plurality of segments 12 linked by living hinges 14; 
deforming the body of the intervertebral implant about the living hinges 14 from a first configuration whereby proximal and distal ends of the body are at a maximum separation (straight), to a second configuration (curved) whereby the proximal and distal ends are closer together than in the first configuration. 
Siegal ‘255 does not disclose male and female fittings of a locking mechanism of the body engaging to thereby maintain the second configuration after the deforming step.  
Siegal ‘072 teaches a similar implant 10 (Fig. 35) (including living hinges at 14 and at 32) configured with male 32 and female 34 fittings of a locking mechanism that engage after the implant is deformed into a final curved shaped to provide additional mechanical stability to the implant (para. 0002). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Siegal ‘255 with an implant configured such that the deforming step causes male and female fittings of a locking mechanism of the body to engage to maintain the second configuration after the deforming step, in view of Siegal ‘072, to provide additional mechanical stability to the implant. 
Regarding claim 22, each of the living hinges (e.g. at 32, Fig. 35 of Siegal ‘072) includes the locking mechanism 32 (id.).
Regarding claim 23, the deforming step causes a barbed end of the male fitting 32 to reach a depth beyond internal shoulders of the female fitting 34 so as to lock the body in the second configuration, thereby engaging the male and female fittings (Fig. 35 of Siegal ‘072).  
Regarding claim 28, the distal end of the body is tapered 22 (Fig. 1; Siegal ‘255).  
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegal (2008/0208255; hereinafter “Siegal ‘255”) in view of Siegal (2011/0093072; hereinafter “Siegal ‘072”), as applied to claim 21 above, and further in view of Peterman (2006/0030943; hereinafter “Peterman ‘943”).
The combination of Siegal ‘255 and Siegal ‘072 discloses the claimed method except for the barbed end of the male fitting engaging any of several positions of multiple sets of internal shoulders of the female fitting at increasing depths. 
Peterman ‘943 teaches that a male fitting 462, 438a (Fig. 10) may engage any of several positions of multiple sets of internal shoulders of a female fitting 464, 438b at increasing depths to provide a selected degree of expansion (paras. 0059 and 0060).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of the combination of Siegal ‘255 and Siegal ‘072 wherein the deforming step causes the barbed end of a male fitting to reach a depth beyond the internal shoulders in any of several positions of a female fitting, in view of Peterman ‘943, to provide a selected degree of expansion, e.g., during installation or at a final position of the implant.
Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegal (2008/0208255; hereinafter “Siegal ‘255”) in view of Siegal (2011/0093072; hereinafter “Siegal ‘072”), as applied to claim 21 above, and further in view of Peterman et al. (2006/0217806; hereinafter “Peterman ‘806”).
The combination of Siegal ‘255 and Siegal ‘072 teaches the claimed method except for explicitly reciting the particulars of the installation tool that pushes the implant through the conduit (para. 0001 of Siegal ‘255).
Peterman ‘806 teaches that implants 1 (Fig. 2) can be configured with an aperture 19 and a pair of proximally extending slots 16, 18 to engage an instrument 550 (Fig. 8) that couples to the aperture and engages the slots with prongs 568, 570 to effectively retain and manipulate the implant 1 and facilitate implantation of the same (paras. 0071 and 0072). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to have coupled an implantation tool to the implant of the noted combination configured with a corresponding aperture at the proximal end, and to insert prongs of the implantation tool into a pair of proximally extending slots provided in the implant, in view of Peterman ‘806, in order to effectively retain and manipulate the implant while pushing it through the conduit to facilitate implantation.
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegal (2008/0208255; hereinafter “Siegal ‘255”) in view of Siegal (2011/0093072; hereinafter “Siegal ‘072”), as applied to claim 21 above, and further in view of Frasier et al. (2011/0066192; hereinafter “Frasier”).
	The combination of Siegal ‘255 and Siegal ‘072 discloses the claimed method except for causing texture of an exterior surface of the body to enhance fixed contact with the adjacent vertebrae. 
	Frasier teaches that the exterior surfaces of the body (i.e., the faces) of an implant (e.g., 31, Fig. 3A) can be textured to enhance fixed contact with and load bearing of the adjacent vertebrae (para. 0099).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of the combination of Siegal ‘255 and Siegal ‘072, including causing texture of the exterior surface of the body to enhance fixed contact with the vertebrae, in view of Frasier, to further enhance fixed contact with and load bearing of the adjacent vertebrae. 
Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegal (2008/0208255; hereinafter “Siegal ‘255”), as applied to claim 29 above, in view of Peterman et al. (2006/0217806; hereinafter “Peterman ‘806”).
Siegal teaches the claimed method except for explicitly reciting the particulars of the installation tool that pushes the implant through the conduit (para. 0001 of Siegal ‘255).
Peterman ‘806 teaches that implants 1 (Fig. 2) can be configured with an aperture 19 and a pair of proximally extending slots 16, 18 to engage an instrument 550 (Fig. 8) that couples to the aperture and engages the slots with prongs 568, 570 to effectively retain and manipulate the implant 1 and facilitate implantation of the same (paras. 0071 and 0072). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to have coupled an implantation tool to the implant configured with a corresponding aperture at the proximal end, and to insert prongs of the implantation tool into a pair of proximally extending slots provided in the implant, in view of Peterman, in order to effectively retain and manipulate the implant while pushing it through the conduit to facilitate implantation.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegal (2008/0208255; hereinafter “Siegal ‘255”), as applied to claim 29 above, in view of Frasier et al. (2011/0066192; hereinafter “Frasier”).
	Siegal ‘255 discloses the claimed method except for causing texture of an exterior surface of the body to enhance fixed contact with the adjacent vertebrae. 
	Frasier teaches that the exterior surfaces of the body (i.e., the faces) of an implant (e.g., 31, Fig. 3A) can be textured to enhance fixed contact with and load bearing of the adjacent vertebrae (para. 0099).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Siegal ‘255 including causing texture of the exterior surface of the body to enhance fixed contact with the vertebrae, in view of Frasier, to further enhance fixed contact with and load bearing of the adjacent vertebrae. 
Claims 33 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegal (2008/0208255; hereinafter “Siegal ‘255”) in view of Frasier et al. (2011/0066192; hereinafter “Frasier”).
Regarding claim 33, Siegal ‘255 discloses a method of implanting an expandable intervertebral implant 10 (e.g., Figs. 1 and 25A and paras. 0085, 0088 and 0124), the method comprising the steps of: 
inserting the intervertebral implant 10 (Fig. 1) between adjacent vertebrae (Fig. 25A), wherein the intervertebral implant includes a body having a plurality of segments 12 linked by living hinges 14; 
deforming the body of the intervertebral implant about the living hinges 14 from a first configuration whereby proximal and distal ends of the body are at a maximum separation (straight), to a second configuration (curved) whereby the proximal and distal ends are closer together than in the first configuration. 
Siegal ‘255 does not disclose the deforming step causing contact adhesive on one of the segments to attach to an adjacent segment that combine to define the living hinges.
Frasier discloses an implant 31 (Fig. 3A) having a living hinge 33, and teaches that the implants can be expanded and retained in a final configuration using ratchets and pawls, or that other means such as interference fits or adhesives can be used to allow the implant to retain a desired final fixed configuration (see paras. 0025, 0050, 0059, 0060 and 0099). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Siegal ‘255 wherein the deforming step causes contact adhesive on one of the segments to attach to an adjacent segment to combine to define the living hinge, in view of Frasier, to provide an effective alternative or additional means of retaining the implant in a final fixed configuration. 
	Regarding claim 36, Siegal ‘255 discloses the claimed method except for causing texture of an exterior surface of the body to enhance fixed contact with the adjacent vertebrae. 
	Frasier teaches that the exterior surfaces of the body (i.e., the faces) of an implant (e.g., 31, Fig. 3A) can be textured to enhance fixed contact with and load bearing of the adjacent vertebrae (para. 0099).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Siegal ‘255 including causing texture of the exterior surface of the body to enhance fixed contact with the vertebrae, in view of Frasier, to further enhance fixed contact with and load bearing of the adjacent vertebrae. 
Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siegal (2008/0208255; hereinafter “Siegal ‘255”) in view of Frasier et al. (2011/0066192; hereinafter “Frasier”), as applied to claim 33 above, and further in view of Peterman et al. (2006/0217806; hereinafter “Peterman ‘806”).
The combination of Siegal and Frasier teaches the claimed method except for explicitly reciting the particulars of the installation tool that pushes the implant through the conduit (para. 0001 of Siegal ‘255).
Peterman ‘806 teaches that implants 1 (Fig. 2) can be configured with an aperture 19 and a pair of proximally extending slots 16, 18 to engage an instrument 550 (Fig. 8) that couples to the aperture and engages the slots with prongs 568, 570 to effectively retain and manipulate the implant 1 and facilitate implantation of the same (paras. 0071 and 0072). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention to have coupled an implantation tool to the implant of the combination configured with a corresponding aperture at the proximal end, and to insert prongs of the implantation tool into a pair of proximally extending slots provided in the implant, in view of Peterman, in order to effectively retain and manipulate the implant while pushing it through the conduit to facilitate implantation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773